Citation Nr: 0331999	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2001 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO) that denied the benefits 
sought on appeal.  The veteran, who had active service from 
June 1982 to October 1989, appealed those decisions to the 
BVA and the case was referred to the Board for appellate 
review.  

The Board notes that, in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in September 2002, the veteran 
appears to be raising claims of entitlement to service 
connection for degenerative joint disease of the knees and 
shins.  This matter is referred to the RO for appropriate 
action.


REMAND

A preliminary review of the record discloses that there is 
additional development that needs to be accomplished prior to 
final appellate review.  In this regard, the Board is 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Unfortunately, the record before the Board does not reflect 
that the veteran has been notified of the provisions of the 
VCAA, and more specifically, that he has been notified of the 
information or evidence necessary to substantiate his claim, 
as well as the evidence the VA would seek to provide and 
which evidence the appellant was to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  Although the RO 
made mention of the VCAA in the December 2001 rating 
decision, the information provided is inadequate.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which the 
evidence the claimant is to provide, is remandable error.  

Given the guidance from the Court, this procedural error must 
be addressed prior to final appellate review.  The Board also 
notes that in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  This decision will likely have 
bearing on the notice provided to the appellant concerning 
the VCAA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion further development of the 
case is necessarily.  Accordingly, this case is REMANDED for 
the following actions:

The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claim.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, 
5103A, and any other applicable legal 
precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desired 
to have considered in connection with his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



